cca_2018061514140021 id uilc number release date from sent friday date pm to cc bcc subject fw tax_court jurisdiction in snod cases ---- when i was in procedure administration we looked into this question and determined that the tax_court would have jurisdiction to consider innocent spouse relief for an underpayment in a case that was before the court on a petition from a snod pursuant to the court's broad authority in sec_6213 and sec_6214 in addition the tax_court has always given itself wide authority over defenses raised in a deficiency proceeding in 85_tc_527 the court held that where a taxpayer files a petition for a redetermination of a deficiency the court has jurisdiction over the entire tax_liability not just the items determined to be erroneous in the notice_of_deficiency consequently where a taxpayer raises an affirmative defense to a deficiency determination the court needs no additional basis for the authority to render an opinion on such issues because the affirmative defense is part of the deficiency proceeding over which the court has jurisdiction applying this thinking to innocent spouse the tax_court in 114_tc_276 held that when a taxpayer raised her request for relief under sec_6015 in a petition for redetermination filed with the tax_court pursuant to sec_6213 it had jurisdiction to review the commissioner’s f determination the tax_court reasoned that because affirmative defenses to a deficiency are within the tax court's general jurisdiction denials of equitable relief under sec_6015 should be as well however in sykes v commissioner tcmemo_2009_197 the court brought a similar issue up on their own looking to see whether the court had jurisdiction over innocent spouse relief for the underpayment pursuant to sec_6015 as the case was before the court pursuant to a petition from a snod the court correctly concluded that it did not have jurisdiction under sec_6015 based on the facts of the case the court however never considered whether it would have jurisdiction under sec_6213 and sec_6214 we did not brief this issue because we did not think it was an issue and the court never asked for the parties input instead raising this issue in the opinion other practicalities also lead to a conclusion that innocent spouse relief for the underpayment be considered in the deficiency case if the underpayment isn’t considered then the rs would have to file an administrative claim and wait at least six months or until a final_determination letter was issued to file another petition at that point it might be too late to join the deficiency case or the deficiency case could be over this is very burdensome to the rs and doesn’t promote judicial economy further a subsequent innocent spouse case for the underpayment might result in collateral_estoppel issues as sykes is only a memorandum opinion and doesn't completely address the issue as it did not consider the breadth of sec_6213 and sec_6214 instead only focusing on sec_6015 it should not be controlling we should be on the lookout for another case that presents this issue so that we could argue that the court has jurisdiction distinguishing sykes as such as we discussed i agree that we should put something out that this issue should be coordinated with this group if anyone has any questions or wishes to discuss this further please give me a call
